Title: To George Washington from Jonathan Trumbull, Sr., 5 February 1781
From: Trumbull, Jonathan, Sr.
To: Washington, George


                        
                            Dear Sir
                            Hartford 5th febry 1781
                        
                        I have the Honor ⅌ the Duke Lauzun to acknowlege the Receipt of your Favr of 29th Ulto—& most
                            sincerely congratulate you on the happy Recovery of the Jersey Troops.
                        I have to desire your Excellency will be so good as to Order the Invalids of the Line of Connecticut to be
                            sent to this State to be employed in Service at N. London & at Simsbury—where they may
                            be of Use to the Public & serve in their own State.
                        My Council declining to decide on the Matter of Gratuity to the Soldiers of our Line—I have concluded to make
                            a Call of the General Assembly to meet me at this Place on the 21st Instant. I have the Honor to
                            subscribe myself with the Warmest Esteem & Regards D. Sir Your Most Obedt Servt
                        
                            Jonth; Trumbull
                        
                    